  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 1 of 9. PageID #: 408813




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Track One Cases                                )
                                                )   ORDER

       Before the Court is Defendants’ Motion to Exclude Expert Testimony Purporting to Relate

to Abatement Costs and Efforts (“Abatement Motion”) (Doc. #: 1865). After carefully considering

Defendants’ Motion, Plaintiffs’ Response (Doc. #: 2175), and Defendants’ Reply (NOS at

Doc. #: 2443), the Court DENIES Defendants’ Abatement Motion.



       The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Defendants’ motion to exclude the opinion and testimony of Prof. Meredith

Rosenthal, see Doc. #: 2495.



       In their Abatement Motion, Defendants seek to exclude the opinions and testimony of six

of Plaintiffs’ experts. The Challenged Experts are Caleb Alexander, M.D., Jeffrey Liebman, Ph.D.,

Katherine Keyes, Ph.D., Scott Wexelblatt, M.D., Nancy Young, Ph.D., and Thomas McGuire,

Ph.D. (collectively “Challenged Experts”). As an initial matter, Defendants do not assert any of

the Challenged Experts are unqualified to provide opinions on methods or costs to abate the opioid

crisis in Cuyahoga and Summit Counties. Rather, Defendants assert the opinions of these six
    Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 2 of 9. PageID #: 408814



experts are irrelevant and/or unreliable. The Court has reviewed the qualifications of the

Challenged Experts and finds them qualified to testify on the topics regarding which they have

opined.

          Additionally, Defendants, Plaintiffs, and McGuire himself are all in agreement that

McGuire’s report does not “offer an opinion on the scope or costs of programs needed to abate this

nuisance.” McGuire Rep. at 5 n.6 (Doc. #: 1999-17); see also Defs. Mot. to Excl. Abate. Experts

at 41 (Doc. #: 1865-1); Pls. Opp. Resp. re Abate. Experts at 53 (Doc. #: 2175).1 Therefore, to the

extent that Defendants’ Abatement Motion seeks to exclude McGuire’s opinions on that specific

topic, that portion of Defendants’ Motion is DENIED AS MOOT.



          Having read the parties’ briefs, the Court offers the following general observation on the

relevance of the Challenged Experts’ opinions. Defendants begin their Abatement Motion with

their interpretation of “abatement law” in Ohio. In the very first paragraph, however, they appear

to confuse the forward-looking, equitable remedy of abatement and the rearward-looking remedy

of damages. In a traditional public nuisance case, a municipal entity who is harmed by the

maintenance of a nuisance will give notice to and ask the offending party to abate the nuisance. If

the offending party is unable or unwilling to abate, the harmed party can, when appropriate, abate

the nuisance themselves or ask the court for the right to do so, and then seek compensation for the

costs of abating the nuisance. This compensation is equitable in nature. The goal is not to

compensate the harmed party for harms already caused by the nuisance. This would be an award

of damages. Instead, an abatement remedy is intended to compensate the plaintiff for the costs of

rectifying the nuisance, going forward.


1
  Page pincites in this Opinion and Order refer to the document page number in the documents’ ECF docket header
(styled “xx of yy”).

                                                       2
  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 3 of 9. PageID #: 408815



        The opioid crisis litigation is, as this Court has repeatedly stated, unlike any other case.

One example is that the opioid crisis is so massive that Plaintiffs cannot possibly hope to remedy

it on their own without additional, substantial financial resources. If Defendants are eventually

found liable for creating the opioid crisis, there is no realistic way the Court could order either

that: (1) Defendants abate the crisis themselves (Defendants do not have the requisite

infrastructure), or (2) Plaintiffs abate the crisis and then order Defendants to pay Plaintiffs the costs

incurred in doing so (Plaintiffs do not have the financial resources). Thus, the Court must, if

Defendants are found liable, have some mechanism to predict and fairly award prospective future

costs to abate the crisis.

        In Ohio, “[w]hen a nuisance is established, the form and extent of the relief designed to

abate the nuisance is within the discretion of the court.” 72 Ohio Jur. 3d Nuisances § 49. Thus, the

Court, exercising its equitable powers, has the discretion to craft a remedy that will require

Defendants, if they are found liable, to pay the prospective costs that will allow Plaintiffs’ to abate

the opioid crisis. The issue, and thus the “pertinent inquiry” to which a “valid scientific

connection” must be made under Daubert, will be to determine what is an appropriate remedy that

will abate the opioid crisis, and what that remedy will cost. See Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 592 (1993).

        Returning to the motion at hand, Plaintiffs’ experts have relied on their training and

expertise in various fields of epidemiology, pharmaco-epidemiology, economics, data analytics,

medicine, and social work, to opine on what an abatement remedy might look like and what such

a remedy will cost. That is, the Challenged Experts provide context that the Court believes will be

helpful in ultimately crafting an abatement remedy should it be come necessary. Therefore, the

Challenged Experts’ opinions are, as described further below with respect to each expert, relevant



                                                   3
  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 4 of 9. PageID #: 408816



to the facts of this case. To the extent Defendants contend the Challenged Experts’ assumptions

and conclusions are wrong, the appropriate place to challenge them is on cross-examination. See

Burgett v. Troy–Bilt LLC, 579 F. App’x 372, 377 (6th Cir.2014) (quoting Daubert, 509 U.S. at

596).

        A. Alexander and Liebman

        Dr. Caleb Alexander is a practicing physician and Professor of Epidemiology and Medicine

at Johns Hopkins Bloomberg School of Public Health. He is a pharmaco-epidemiologist who

studies the uses and effects of drugs in well-defined populations. He researches the utilization,

safety, effectiveness and regulation of prescription drugs, and has been studying and addressing

the opioid epidemic specifically for the past eight years. See Alexander Rep. at 1 (Doc. #: 1999-1).

Alexander was asked to “design[] and calculat[e] the cost of a national abatement plan.” Pls. Opp.

Resp. re Abate. Experts at 20 (Doc. #: 2175) (emphasis in original).

        Dr. Jeffrey Liebman is a Professor of Public Policy at the Harvard Kennedy School, where

he directs the Taubman Center for State and Local Government and the Government Performance

Lab. He researches tax, budget, health policy, impact evaluations of social programs, and strategies

for improving the efficiency of government social service agencies. He specializes in public

finance and health economics and state and local government policies. See Liebman Rep. at 3-4

(1999-11). Liebman was asked to identify how Summit and Cuyahoga Counties could implement

programs to abate the opioid crisis and to estimate the costs of these services. Id. at 2.

        Defendants assert that Alexander’s and Liebman’s opinions are not relevant to the facts of

this case because the experts failed to “distinguish between the effects of prescription opioid

medications and illegal street drugs,” failed to “exclude other sources of funding,” and improperly

relied on nationwide data. Defs. Mot. to Excl. Abate. Experts at 18-21 (Doc. #: 1865-1).

Defendants argue at length that Plaintiffs’ experts do not sufficiently address whether and to what
                                                  4
  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 5 of 9. PageID #: 408817



extent Plaintiffs’ alleged nuisance was caused by Defendants’ alleged misconduct. See id. at 18-

19. Causation is a central issue in this trial, and one that Plaintiffs will have to prove. However,

neither Plaintiffs nor their experts need to prove their causation theories before the trial in order to

present evidence on what programs, policies, and procedures will abate the opioid crisis, and what

those programs, policies, and procedures will cost. The Court will not exclude Plaintiffs’

abatement experts simply because Plaintiffs might not be able to prove causation at trial.

       As stated above, abatement is an equitable remedy. The Court agrees with Plaintiffs that

testimony regarding the “full cost of abating the public nuisance” is relevant and will help the

Court understand the scope of what it will take to remedy the opioid crisis. To the extent the Court

determines this scope is narrowed by other programs already in place in Summit and Cuyahoga

County, and/or additional sources of funding that may exist, the Court can exercise its equitable

powers to deviate from the full costs of abatement to a more just and appropriate amount. Thus,

Plaintiffs’ experts’ failure to consider other sources of funding and their consideration of national

data does not make their opinions any less relevant.

       Regarding the reliability of Plaintiffs’ experts opinions, the Court will keep in mind the

above-discussed critical distinction between an award of past damages and an award of the future

costs of abatement. Any time an expert is asked to make predictions about the future, those

predictions necessarily include some degree of speculation. Cf. Andler v. Clear Channel Broad.,

Inc., 670 F.3d 717, 726 (6th Cir. 2012) (allowing that “predictions about future earning potential

[to determine future economic damages] are necessarily somewhat speculative.”). Thus, the

question before the Court regarding the reliability of Plaintiffs’ experts is: how much speculation

is too much? The Sixth Circuit has provided that “[w]here an expert’s testimony amounts to ‘mere

guess or speculation,’ the court should exclude his testimony; but where the opinion has a



                                                   5
  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 6 of 9. PageID #: 408818



reasonable factual basis, it should not be excluded. United States v. L.E. Cooke Co., 991 F.2d 336,

342 (6th Cir. 1993).

       Defendants assert that “both [Alexander and Liebman] impermissibly rely upon

speculation when calculating the potential cost of the abatement remedy.” Defs. Mot. to Excl.

Abate. Experts at 24 (Doc. #: 1865-1). Defendants cite a litany of assumptions and estimates made

by Plaintiffs’ experts in their reports and depositions that Defendants claim, taken together, amount

to excessive speculation, resulting in unreliable conclusions. Plaintiffs concede their experts’

models and methodologies require assumptions, but offer rational bases for each assumption

challenged by Defendants. Without addressing each assumption, it is understood and accepted that

“[t]rained experts commonly extrapolate from existing data.” Gen. Elec. Co. v. Joiner, 522 U.S.

136, 146 (1997). The Court concludes that Alexander’s and Liebman’s opinions may have some

flaws, but that “[t]he Daubert standard is liberal, and it does not require expert opinions to be

bulletproof.” United States v. Lang, 717 F. App’x 523, 534 (6th Cir. 2017), cert. denied, 138 S.

Ct. 1179 (2018) (citing Daubert, 509 U.S. at 596). Defendants are entitled to, and shall, have the

opportunity to attack Plaintiffs’ experts’ assumptions at trial. Each critical assumption has a

reasonable basis and the sum of the assumptions do not render the experts’ opinions so unreliable

that they must be excluded.

       Finally, Defendants highlight a statement from Alexander’s deposition where he “agreed

that ‘the exact costs of abatement are difficult to estimate.’” Defs. Mot. to Excl. Abate. Experts at

37 (Doc. #: 1865-1). The Court agrees entirely ‒ which is precisely why the Court concludes

Alexander’s and Liebman’s opinions are relevant and sufficiently reliable to help the Court attempt

to estimate those costs if necessary.




                                                 6
  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 7 of 9. PageID #: 408819



       B. Katherine Keyes

       Dr. Katherine Keyes is a Professor of Epidemiology at Columbia University. She

specializes in drug substance use/abuse and substance use disorders and related comorbidity. Her

research focuses on psychiatric disorders and consequences of substance use including intentional

and unintentional injury. Her “expertise on opioid-related harm includes large scale survey data

and vital statistics analyses.” Keyes Rep. at 1 (Doc. #: 1999-9). Keyes’ report, as it pertains to

Defendant’s Abatement Motion, “provide[s] an aggregate population-level analysis of the

effectiveness and impact of three interventions to ameliorate the opioid epidemic in the Counties.”

Pls. Opp. Resp. re Abate. Experts at 40 (Doc. #: 2175).

       Defendants first assert that Keyes’ report is not relevant because she does not “offer in her

report estimates of how much these [intervention] programs would cost to implement.” Defs. Mot.

to Excl. Abate. Experts at 37-38 (Doc. #: 1865-1). But Keyes is not required to show a link between

the types of programs she believes are required to abate the opioid crisis, and what those programs

will cost. Plaintiffs are entitled to utilize different experts to support different portions of their

case. See Adams v. Ameritech Servs., Inc., 231 F.3d 414, 425 (7th Cir. 2000) (“No one piece of

evidence has to prove every element of the plaintiffs’ case; it need only make the existence of ‘any

fact that is of consequence’ more or less probable.”) (quoting Fed.R.Evid. 401) (emphasis in

original). Keyes’ opinions are relevant even though they are not as broad in scope as Defendants

insist they should be. In their Reply, Defendants change tack and instead assert Keyes report is

irrelevant because “the programs Keyes identifies were already identified by Liebman and

Alexander.” Defs. Reply re Abate. Experts at 18 (NOS at Doc. #: 2443). This argument is raised

for the first time in Defendants’ Reply instead of in their Abatement Motion, but even if the Court

were to consider it, Defendants cite no authority that compels the Court to exclude allegedly



                                                  7
  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 8 of 9. PageID #: 408820



redundant evidence. Moreover, the three experts’ reports dovetail and are not so redundant that it

would waste the Court’s times to hear all of them.

       Finally, Defendants also assert Keyes’s opinions must be excluded because they are based

largely upon unreliable data. As stated above, however, the appropriate place to challenge weak

assumptions or underlying data is on cross-examination. That is, the reliability or lack thereof of

underlying data generally goes to weight, not admissibility. Having reviewed the data at issue and

Keyes’ analysis of it, the Court rejects Defendants’ assertions that it is so unreliable that Keyes’

methodology is fatally flawed or that her opinions are unreliable.



       C. Scott Wexelblatt and Nancy Young

       Dr. Scott Wexelblatt is the Regional Medical Director of Newborn Services at Cincinnati

Children’s Hospital Medical Center and a Professor in the Department of Pediatrics, University of

Cincinnati College of Medicine. His research focuses on improving perinatal health outcomes in

regional populations. He helped establish a standardized protocol for Neonatal abstinence

syndrome (“NAS”). He was asked to opine on the effects of opioid addiction on pregnant mothers

and infants, with a focus on NAS and its impact on Cuyahoga and Summit Counties. See

Wexelblatt Rep. at 3 (Doc. #: 1999-24).

       Dr. Nancy Young “is co-Founder and Executive Director of Children and Family Futures,

a non-profit organization with the mission of preventing child abuse and neglect, and improving

safety, permanency, wellbeing, and recovery outcomes for children, parents, and families affected

by trauma, substance use and mental health disorders.” She was asked to give her opinion on the

“impact of the opioid crisis on the child welfare system” and “on necessary and appropriate

remedies in response to the opioid epidemic.” Young Rep. at 1 (Doc. #: 1999-26).



                                                 8
  Case: 1:17-md-02804-DAP Doc #: 2519 Filed: 08/26/19 9 of 9. PageID #: 408821



       Defendants do not assert Wexelblatt’s or Young’s reports are not reliable; only that they

are not relevant. In that regard, Defendants make all the same arguments as with the previous

Challenged Experts: that is, the experts fail to demonstrate that Defendants caused the crisis; they

fail to offer opinions on how much their proposed plans would cost; they fail to incorporate

programs and policies already in place, and the effectiveness and timeliness of those programs;

and they failed to differentiate between opioid and non-opioid substance abuse. The Court rejected

all of these alleged failures above and Defendants identify no reasons that convince the Court to

alter its analysis with respect to Wexelblatt or Young. In sum, the Court concludes Wexelblatt’s

and Young’s opinions are relevant to the inquiry of what programs, policies, and procedures could

be used to abate the opioid crisis in Summit and Cuyahoga Counties, the opinions are not

unacceptably redundant, and there is no basis to exclude them for lack of reliability or flawed

methodology.

       Accordingly, Defendants’ Motion to Exclude Expert Testimony Purporting to Relate to

Abatement Costs and Efforts, Defs. Mot. to Excl. Abate. Experts (Doc. #: 1865), is DENIED.

               IT IS SO ORDERED.



                                                  /s/Dan Aaron Polster August 26, 2019
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                 9
